 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CEDRIC EUGENE GREEN,                                Case No.: 3:18-cv-01804-CAB-BLM
     CDCR #F-38011
12
                                                         ORDER DENYING PLAINTIFF’S
13                                      Plaintiff,       MOTION TO AMEND OR ALTER
                                                         COURT ORDER
14                       vs.
15                                                       [Doc. No. 28]
16   R. SOLIS; J. WILBORN; J. MARTINEZ;
17   S. RINK; J. CLAYTON; DR. S. BEYER,
18                                  Defendants.
19
20
21
22   I.    Procedural History
23         On August 2, 2018, Cedric Eugene Green (“Plaintiff”), a prisoner incarcerated at
24   California Men’s Colony located in San Luis Obispo, California, and proceeding pro se,
25   filed a civil complaint pursuant to 42 U.S.C. § 1983. (Doc. No. 1.) Plaintiff claimed his
26   constitutional rights were violated when he was previously housed at the Richard J.
27   Donovan Correctional Facility (“RJD”) in 2016. (Id. at 1.)
28   ///

                                                     1
                                                                            3:18-cv-01804-CAB-BLM
 1         Plaintiff did not prepay the civil filing fees required by 28 U.S.C. § 1914(a) at the
 2   time of filing; instead he filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to
 3   28 U.S.C. § 1915(a) (Doc. No. 5).
 4         On October 3, 2018, this Court GRANTED Plaintiff’s Motion to Proceed IFP and
 5   DISMISSED his Complaint pursuant to 28 U.S.C. § 1915(e)(2) & § 1915A. (Doc. No.
 6   6.) Plaintiff later filed a “Motion to Reconsider” the Court’s October 3, 2018 Order
 7   which was DENIED by the Court on October 31, 2018. (Doc. Nos. 9, 10.) Plaintiff then
 8   filed his First Amended Complaint (“FAC”). (Doc. No. 12.) The Court DISMISSED
 9   Plaintiff’s FAC, once again, pursuant to 28 U.S.C. § 1915(e)(2) & § 1915A. (Doc. No.
10   14.) Plaintiff was permitted thirty (30) days leave to file an amended complaint that
11   addressed the deficiencies of pleading identified by the Court. (Id. at 15.) Plaintiff then
12   filed another “Motion to Reconsider” rather than initially complying with the Court’s
13   Order. (Doc. No. 16.) The Court, once again, DENIED Plaintiff’s Motion and
14   GRANTED him an extension of time to file an amended pleading. (Doc. No. 18.)
15         On March 4, 2019, Plaintiff filed his Second Amended Complaint (“SAC”). (Doc.
16   No. 19.) The Court again conducted the required sua sponte screening and determined
17   that Plaintiff had failed to state a claim as to Defendants Wilborn, Martinez, Rink,
18   Clayton, and Beyer. (Doc. No. 20.) Those Defendants were DISMISSED from the
19   action. (Id.) The Court also DISMISSED Defendants Beltran and Rios, without
20   prejudice, pursuant to Fed.R.Civ.P. 21. (Id.) Finally, the Court directed the U.S. Marshal
21   to serve a copy of the SAC and summons upon Defendant Solis. (Id.) Plaintiff then filed
22   a “Motion for Leave to Amend Second Amended Complaint” which was DENIED by the
23   Court on May 24, 2019. (Doc. Nos. 23, 24.)
24         On June 12, 2019, Plaintiff filed a “Motion to Amend or Alter Court Order.” (Doc.
25   No. 28.) Defendant Solis has been served in this action and recently received an
26   extension of time to respond to Plaintiff’s SAC. (Doc. Nos. 29-31.)
27   ///
28   ///

                                                  2
                                                                              3:18-cv-01804-CAB-BLM
 1   II.    Motion to Amend or Alter Court Order
 2          A.     Standard of Review
 3          First, as stated above, Plaintiff brings this Motion pursuant to Fed.R.Civ.P. 59. A
 4   motion brought under this rule is to “alter or amend a judgment.” Fed.R.Civ.P. 59(e).
 5   No judgment has been entered in this matter and thus, Rule 59 is inapplicable.
 6          However, the Court will liberally construe this as a motion brought pursuant to
 7   Federal Rules of Civil Procedure 60(b), which provides, in part, that “[o]n motion and
 8   just terms, the court may relive a party or its legal representative from a final judgment,
 9   order or proceeding.” Fed.R.Civ.P. 60(b). Reconsideration under Rule 60 may be
10   granted in the case of: (1) mistake, inadvertence, surprise or excusable neglect; (2) newly
11   discovered evidence; or (3) fraud; or if (4) the judgment is void; (5) the judgment has
12   been satisfied; or (6) other reason that justifies relief. Id.
13          B.     Application to Plaintiff’s Motion
14          In his Motion, Plaintiff argues that this Court “committed clear error and made a
15   decision that is manifestly unjust” when the Court dismissed portions of Plaintiff’s SAC
16   and “refuse[d] to accept Plaintiff’s proposed Third Amended Complaint (“TAC”).”
17   (Doc. No. 28 at 1-2.)
18          Specifically, Plaintiff argues that “though the SAC was sufficient, Plaintiff
19   proposed a TAC that offers greater details to the pleadings.” (Id. at 3.) The Court has
20   conducted the required sua sponte screening of Plaintiff’s pleadings on three separate
21   occasions. (See Doc. Nos. 6, 14, 20.) And after each Order was issued, Plaintiff filed a
22   motion challenging the Order. (See Doc. Nos. 9, 16, 28) In this latest objection, Plaintiff
23   does not provide any specific factual allegations to bolster any of the claims that were
24   dismissed but instead, he only disagrees with the Court’s assessment that the factual
25   allegations he had previously alleged were insufficient to state a claim.
26          Plaintiff argues that a “pro se complaint is to contain a short, simple statement of
27   material facts that must be accepted as true and construed in light most favorable to
28   Plaintiff.” (Doc. No. 28 at 4 citing Rosati v. Igbinoso, 791 F.3d, 1037, 1039 (9th Cir.

                                                      3
                                                                              3:18-cv-01804-CAB-BLM
 1   2015).) To the extent Plaintiff implies that the Court has failed to liberally construe his
 2   pleadings, “[p]ro se litigants must follow the same rules of procedure that govern other
 3   litigants.” King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987); see also Ghazali v. Moran,
 4   46 F.3d 52, 54 (9th Cir. 1995) (per curiam); Carter v. Comm’r, 784 F.2d 1006, 1008 (9th
 5   Cir. 1986). “The hazards which beset a layman when he seeks to represent himself are
 6   obvious. He who proceeds pro se with full knowledge and understanding of the risks does
 7   so with no greater rights than a litigant represented by a lawyer, and the trial court is
 8   under no obligation to become an ‘advocate’ for or to assist and guide the pro se layman
 9   through the trial thicket.” Jacobsen v. Filler, 790 F.2d 1362, 1365 n.5 (9th Cir. 1986)
10   (quoting United States v. Pinkey, 548 F.2d 30, 311 (10th Cir. 1977)).
11         Plaintiff further contends that he gave the Court “the required information” to
12   support his claims by providing exhibits for his proposed TAC. (Id. at 7.) However, the
13   “policy of construing pleadings liberally does not justify the conclusion that any
14   document filed in a court giving some notice of a claim satisfies the requirements of the
15   Federal Rules.” In re Marino, 37 F.3d 1354, 1357 (9th Cir. 1994).
16         A motion for reconsideration cannot be granted merely because Plaintiff is
17   unhappy with the judgment, frustrated by the Court’s application of the facts to binding
18   precedent or because he disagrees with the ultimate decision. See 11 Charles Alan
19   Wright & Arthur R. Miller Federal Practice & Procedure 2d § 2858 (Supp. 2019). Thus,
20   because Plaintiff has failed to offer any valid basis upon which the Court might find its
21   April 9, 2019 or May 24, 2019 Orders were erroneous or manifestly unjust, relief is not
22   warranted under FED. R. CIV. P. 60(b).
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                    4
                                                                               3:18-cv-01804-CAB-BLM
 1   III.   Conclusion and Order
 2          Accordingly, Plaintiff’s “Motion to Amend or Alter Court Order (Doc. No. 28) is
 3   hereby DENIED.
 4          IT IS SO ORDERED.
 5   Dated: July 5, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
                                                                          3:18-cv-01804-CAB-BLM
